Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11, line 6 recite “a proximal end” and “a distal end”, which was first introduced in claim 1, line 3. It is unclear to the examiner whether the line 6 refers to the same proximal end and a distal end or a different one. Appropriate corrections are required.
Claims 7 and 18 recite “a third axis offset from and the second axis” renders the claim indefinite as it is unclear to the examiner what the claim intends. Appropriate corrections are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 3, 5-10, 14, 16-21 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Jinno US publication no.: 2008/0232932.
Regarding claim 2, Jinno teaches, A robotic surgical instrument, comprising: an end-effector assembly (end-effector 14a-b, figure 11) comprising a working member (gripping bars 14a, figure 11) configured to pivot about a first axis; an elongated element (pulley 12p, figure  11) extending between a proximal end and a distal end, the distal end being affixed with respect to the end effector assembly to hold the first axis perpendicular to the elongated element; a second elongated element (pulley 13p, figure 11) extending between a proximal end and a distal end, the distal end of the second elongated element being coupled with the end effector assembly so that rotation of the second elongated element about a second axis pivots the working member about the first axis (as seen in figure 11 that the pulley are connected to the end effector 14); and a drive assembly (driving unit 12m-13m, figure 11) comprising a first drive member (driving devices 12m, figure 11) coupled to the proximal end of the elongated element and a second drive member (driving device 13m, figure 1; see paragraph 66, where the driving device 13m drives the pulley 13p) coupled to the proximal end of the second elongated element, the drive assembly configured to selectively operate the first drive member to rotate the elongated element and configured to selectively operate the second drive member to rotate the second elongated element, wherein the elongated element and second elongated element are nested together (see figure 11, where the pulleys 11p-12p are nested together).
Regarding claims 3 and 14, The robotic surgical instrument of claim 2, wherein the working member is a blade (see paragraph 59).
Regarding claims 5 and 16, The robotic surgical instrument of claim 2, wherein one or both of the elongate member and the second elongate member comprises a flexible portion (As seen in figure 11 and paragraph 66 that the pulley is supported on the rotation member therefore flexible by allowing it to rotate).
Regarding claims 6 and 17, Jinno teaches, the robotic surgical instrument of claim 2, wherein one or both of the first and second drive members comprise a gear (See bevel gears, paragraph 66).
Regarding claims 7 and 18, Jinno teaches, the robotic surgical instrument of claim 2, wherein one or both of the first and second drive members rotate about a third axis offset from and the second axis (See paragraph 66).
Regarding claims 8 and 19, Jinno teaches, the robotic surgical instrument of claim 2, further comprising an electrical wire extending through the second elongated element and coupled to the working member (see wires 11w-13w, paragraph 66).
Regarding claims 9 and 20, Jinno teaches, the robotic surgical instrument of claim 2, wherein one or both of the elongated element and the second elongated element comprises a tube (see paragraph 70).
Regarding claims 10 and 21, the robotic surgical instrument of claim 2, wherein the distal end of the second elongated element is coupled to the working member of the end-effector assembly via a gear (see gears, paragraph 66).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jinno US publication no.: 2008/0232932 in view of Parihar et al. US publication no.: 2014/0276931 A1
Regarding claims 4 and 15, Jinno is silent on specifically teaching, the robotic surgical instrument of claim 2, wherein the working member is configured to cauterize a tissue.
Parihar et al. teach: wherein the working member is configured to cauterize a tissue (see paragraph 49).
In view of Parihar et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Jinno to include; wherein the working member is configured to cauterize a tissue, for the purpose of providing a variant end effector. 
Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parihar et al. US publication no.: 2014/0276931 A1 in view of Jinno US publication no.: 2008/0232932.

Regarding claim 11, Parihar et al. teach, A robotic surgical system, comprising: a support arm (see robotic arm 20, figure 1); and a surgical instrument coupled to the support arm (see instrument 22, figure 1), 
Parihar et al. is silent on specifically teaching, the surgical instrument comprising an end-effector assembly comprising a working member configured to pivot about a first axis, an elongated element extending between a proximal end and a distal end, the distal end being affixed with respect to the end effector assembly to hold the first axis perpendicular to the elongated element, a second elongated element extending between a proximal end and a distal end, the distal end of the second elongated element being coupled with the end effector assembly so that rotation of the second elongated element about a second axis pivots the working member about the first axis, and a drive assembly comprising a first drive member coupled to the proximal end of the elongated element and a second drive member coupled to the proximal end of the second elongated element, the drive assembly configured to selectively operate the first drive member to rotate the elongated element and configured to selectively operate the second drive member to rotate the second elongated element, wherein the elongated element and second elongated element are nested together.
Jinno teaches, an end-effector assembly (end-effector 14a-b, figure 11) comprising a working member (gripping bars 14a, figure 11) configured to pivot about a first axis; an elongated element (pulley 12p, figure  11) extending between a proximal end and a distal end, the distal end being affixed with respect to the end effector assembly to hold the first axis perpendicular to the elongated element; a second elongated element (pulley 13p, figure 11) extending between a proximal end and a distal end, the distal end of the second elongated element being coupled with the end effector assembly so that rotation of the second elongated element about a second axis pivots the working member about the first axis (as seen in figure 11 that the pulley are connected to the end effector 14); and a drive assembly (driving unit 12m-13m, figure 11) comprising a first drive member (driving devices 12m, figure 11) coupled to the proximal end of the elongated element and a second drive member (driving device 13m, figure 1; see paragraph 66, where the driving device 13m drives the pulley 13p) coupled to the proximal end of the second elongated element, the drive assembly configured to selectively operate the first drive member to rotate the elongated element and configured to selectively operate the second drive member to rotate the second elongated element, wherein the elongated element and second elongated element are nested together (see figure 11, where the pulleys 11p-12p are nested together).
In view of Jinno’s teachings, it would’ve been obvious to one with the ordinary skills in the art, with the apparatus as taught by Parihar et al. to include; the surgical instrument comprising an end-effector assembly comprising a working member configured to pivot about a first axis, an elongated element extending between a proximal end and a distal end, the distal end being affixed with respect to the end effector assembly to hold the first axis perpendicular to the elongated element, a second elongated element extending between a proximal end and a distal end, the distal end of the second elongated element being coupled with the end effector assembly so that rotation of the second elongated element about a second axis pivots the working member about the first axis, and a drive assembly comprising a first drive member coupled to the proximal end of the elongated element and a second drive member coupled to the proximal end of the second elongated element, the drive assembly configured to selectively operate the first drive member to rotate the elongated element and configured to selectively operate the second drive member to rotate the second elongated element, wherein the elongated element and second elongated element are nested together, for the purpose of providing a variant surgical instrument. 
Regarding claim 12, Parihar et al. teach, the robotic surgical system of claim 11, wherein the surgical instrument is movably coupled to the support arm (see figure 1).
Regarding claim 13, Parihar et al. teach, the robotic surgical system of claim 11, wherein the support arm is a robotic arm configured to move in response to an input control signal received from an input device operated by a user (see figure 1, where the arms is controlled based on the user input).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZOHEB S IMTIAZ/Examiner, Art Unit 2846